Citation Nr: 0830918	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-16 337	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 27, 1972 to July 21, 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in December 2005 when it was 
remanded for further development, in June 2007 when it was 
referred to the Veterans Health Administration (VHA) for an 
advisory medical opinion, and in January 2008, when it was 
remanded for RO initial review of evidence and argument 
submitted by the veteran without a waiver of such review.


FINDINGS OF FACT

1. A low back disability was not noted on service entrance 
examination; however, clear and unmistakable evidence shows 
that the veteran had spondylolysis with pars defect that pre-
existed military service.

2. Clear and unmistakable evidence shows that during service 
there was no chronic increase beyond natural progression in 
the severity of the veteran's pre-existing low back 
disability.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2001 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised by letter of the criteria for rating a low back 
disability, or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  Notably, 
a December 2006 supplemental statement of the case (SSOC) 
provided him with these criteria.  
The veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in October 2006 and the Board 
obtained a VHA advisory opinion in July 2007.  The Board 
notes that its June 2007 request for a VHA opinion asked that 
an orthopedic specialist be consulted, and that the July 2007 
VHA opinion was by a neurosurgeon.  A neurologist deals with 
the nervous system (see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1255 (30th ed. 2003)); lumbar spondylolysis involves 
dissolution of a vertebra, including separation of the par 
interarticularis and spondylolisthesis involves forward 
displacement of one vertebra over another, usually due to a 
developmental defect of the pars interarticularis (see 
DORLAND'S at 1743).  As the veteran's low back condition 
affects the nervous system, the Board finds that the 
neurosurgeon consulted was equally qualified to address the 
issues involved in this case.  The July 2007 specialist 
responded to the questions posed without resorting to 
speculation, provided a rationale for the opinions given, 
reviewed the veteran's claims file, and discussed the facts 
and medical principles involved.  Hence, the Board finds that 
this opinion substantially complied with the provisions of 
the June 2007 engagement letter.  D'Aries v. Peake, 22 Vet. 
App. 97, 105-06 (2008) (finding that substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).  
The veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 
(Fed. Cir. 2004).

Service connection is not warranted for a congenital or 
developmental defect.  VAOPGCPREC 82-90 (July 18, 1990).  
However, service connection may be warranted for such a 
defect if there is superimposed pathology due to disease or 
injury that occurs during service.  Id.

Temporary flare-ups of a preexisting disorder during service, 
without evidence of a worsening of the underlying condition, 
do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A low back disability was not noted on service entrance 
examination.  Consequently, the veteran is entitled to the 
legal presumptions afforded by 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

June 1972 STRs reveal that prior to his entry into service 
the veteran had a one and a half year history of post-
traumatic (car accident) lower back pain.  A May 1971 letter 
from Dr. C. A. C. indicates that he had treated the veteran 
for low back strain since September 1970.  X-rays taken in 
September 1970 showed the veteran had bilateral spondylolysis 
at L4-5 with no spondylolisthesis.  In July 1972, the veteran 
received a medical discharge from service, based on June 1972 
x-ray findings that he had spondylolysis at L4-5.  The 
Medical Board determined he did not meet the minimum 
standards for enlistment and was unfit for further service 
because of this physical disability.  On October 2006 VA 
examination, the examiner concluded the veteran had a back 
condition that pre-existed service.  The July 2007 VHA 
specialist also concluded that the veteran had a pre-existing 
low back condition.  The combination of this evidence is 
clear and unmistakable evidence that the veteran had a pre-
existing low back disability on service entrance.

However, as the low back became symptomatic during service, 
the veteran is also entitled to a further presumption that 
his low back disability was aggravated by his service; and 
this presumption likewise is rebuttable only by clear and 
unmistakable evidence of non-aggravation.  See Wagner, 370 
F.3d at 1096.  The Board finds that there is clear and 
unmistakable evidence of non-aggravation.

The record does not contain any medical treatment records 
between 1972 and 1991.  The veteran has incurred several 
injuries to his back since service, to include work-related 
injuries in 1991 and 1997 and injuries from a car accident in 
2000.  

A March 1991 MRI reveals a 3-4 millimeter listhesis of L5 on 
S1 and most likely a bilateral pars defect at L5.  

A June 1991 letter from private physician Dr. A. J. notes 
that an MRI scan did not reveal any surgical lesions, but did 
show evidence of pars interarticularis defect that explained 
the veteran's clinical symptomatology.  It was noted there 
was no evidence of any spondylolisthesis.

A January 1998 private examination report shows the 
veteran injured his back in September 1997 when he 
stepped into a hole and fell onto his hands and knees.  
He also reported having a similar injury in 1990 when 
he was working in construction carrying five gallon 
pails of grout and mortar.  The impression was new 
injury to lumbar spine with history of prior injury 
and probably cumulative trauma spondylosis to some 
degree.

An October 1998 MRI of the lumbar spine provides an 
impression of grade 1 spondylolisthesis L5 on S1, with a 
bilateral pars defect at L5 and notes the anterior listhesis 
had increased or progressed since the March 1991 MRI.  The 
veteran underwent a lumbar discectomy with fusion in December 
1998.

On October 2006 VA examination, the veteran reported that he 
recalled an incident during service when he threw a bag over 
his shoulder and had a sharp pain in his low back.  He did 
not tell the examiner that he had a pre-existing back 
condition.  He reported having surgery in 1997 and that his 
back pain had worsened since that surgery.  The diagnosis was 
spondylolisthesis with pars defect, status post L5-S1, fusion 
with discectomy and threaded cage placement.  After reviewing 
the claims file, the examiner provided the following opinion:

This veteran had a preexisting back condition 
prior to his entrance in the service.  He did 
have one flare-up of his back pain while in the 
service, not associated with any traumatic events 
or accidents.  I see no evidence to link this 
veteran's low back pain with [h]is pre-existing 
anatomical defect to his military service.  
Therefore, it is my opinion that the low back 
pain is not aggravated or was not due to his time 
in the service. . . .  In regards to the 
opinion[s] posed by the other providers, there is 
no mention of this veteran's pre-existing back 
condition nor of his automobile accident prior to 
enlisting with the Navy.  There is also no 
mention of the fact that this veteran's service 
in the Navy was for a period of anywhere from one 
to three months, which is extremely minimal.  The 
veteran reports in the claims file that prior to 
enlisting he was working at a sawmill, and yet 
his back was hurt beyond repair when forced to 
wax and clean floors.  None of this is consistent 
with this veteran's current medical condition, 
nor his previous medical history.  Furthermore, 
he had a very limited period of time in the Navy.  
I believe these opinions were made in an effort 
to assist this man who clearly does have 
significant pathology in his spine, however, it 
is not related to the short period of time in 
which he was in the active duty Navy.  

In July 2007, a VHA specialist reviewed the veteran's claims 
file and related the history of the veteran's back condition 
prior to service, during service, and after service.  He 
provided the following opinion:

Based on my review of the records, I do not feel 
that this patient sustained any exacerbation of 
his previously known back problems.  Even allowing 
for his spondylolysis, the allegation that 
carrying a feed bag, cleaning and waxing floors, 
and inadequate treatment during the less than 4 
weeks of active duty seem trivial in comparison to 
the history of repeated and much more substantial 
injuries he sustained almost twenty or more years 
later leading to his decompression and fusion in 
September 1998.  It must be remembered that during 
that period of time this patient was engaged in 
heavy physical work at a construction job. 

The veteran has alleged that the July 2007 VHA specialist's 
opinion was in error because he stated that he carried a feed 
bag and not a sea bag and that he got his dates of service 
wrong.  The veteran also indicated that he did not work in 
construction for the entire time after service.  The Board 
recognizes these minor inconsistencies in the July 2007 VHA 
opinion; however, these errors are insignificant as the VHA 
specialist stated correctly that the veteran had four weeks 
of service, was aware that he injured himself in service and 
had alleged that he received inadequate treatment for that 
injury, and he was also aware of his post-service injuries.  
While the veteran may not have worked in construction 
consistently after service, the medical evidence shows that 
he injured his back engaging in such work and that is the 
information the VHA specialist used to formulate his opinion.  
Hence, the Board finds that these minor inconsistencies do 
not decrease the probative value of the July 2007 VHA 
opinion.

Taken together, the above evidence, particularly the October 
2006 VA examiner's opinion and the July 2007 VHA specialist's 
opinion, provides clear and unmistakable medical evidence 
that the veteran's low back disability was not permanently 
aggravated beyond normal progression by his military service.  
These opinions conclude that any flare-up during service was 
only temporary and that post-service injuries led to the back 
condition that required his December 1998 surgery.  
Additionally, the medical evidence of record showing only 
mild spondylolisthesis in March 1991 supports that 
spondylolisthesis did not develop until many years after 
service.  STRs show that the veteran's pre-existing low back 
disability was spondylolysis at L4-5 and that his disability 
upon separation was also spondylolysis at L4-5 (without any 
superimposed pathology).  Thus, clear and unmistakable 
evidence shows that the veteran's underlying low back 
disability did not permanently increase in severity during 
service.

The Board notes that the record contains private medical 
opinions that tend to support that the veteran's low back 
pain increased in severity as a result of labor completed 
during service.  A May 2003 letter from private physician 
M. K. states that the veteran had a long history of chronic 
back pain.  M. K. provides the following opinion:  "His 
chronic back pain could certainly have been exacerbated by 
any labor he was required to perform after his initial 
injury."

An October 2003 letter from private Dr. N. M. reports that 
the veteran told him he injured himself during service and 
that he did not get medical treatment at the time, but was 
given a modified job of waxing the floors.  He provided the 
following opinion: "The kind of injury he had in service may 
bother him down the road, in the future, and his back pain 
injury can get worse."  In a subsequent November 2003 
letter, Dr. N M. states the following:

It is worrisome, his back pain is getting worse 
which will be permanent because of his old 
injury.  On examining him, as well as his history 
of trauma to his back, I think his back pain 
condition was aggravated in the military service 
secondary to not getting proper treatment at that 
time.

However, these opinions lack significant probative value.  
First, the physicians did not have access to the veteran's 
claims file and did not provide any rationale for their 
opinions.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (finding that a physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993).  The 
physicians did not indicate what the veteran's current 
disability was and, overall, did not describe the veteran's 
disability in sufficient detail so the Board could make a 
fully informed decision regarding his claim.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Notably, Dr. M.K.'s 
opinion is also stated in speculative terms, (i.e., "could 
have been exacerbated") and is therefore lacking in 
probative value. 

Moreover, the conclusions appear to be based on an incomplete 
and inaccurate history as reported by the veteran.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a 
physician's opinion based on an inaccurate factual premise 
has no probative value).  Specifically, it appears that the 
veteran only told these physicians that he hurt himself 
during service and that he was made to do work after his 
injury.  This is evidenced by Dr. M. K.'s statement that the 
veteran's injury in service was his initial injury and by Dr. 
N. M.'s notation that the veteran said he injured his back 
during service.  There is no indication from their opinions 
that the physicians were aware the veteran had a pre-existing 
low back injury or that he sustained several injuries after 
service.  

Even considering these opinions, the Board finds that there 
is clear and unmistakable evidence that the veteran's low 
back disability did not increase in severity beyond the 
natural progress during service.  Notably, there is no 
competent evidence of low back pathology other than that 
which pre-existed service until after the veteran sustained 
postservice intercurrent injuries.

In statements submitted throughout the appeal, the veteran 
has alleged that because he did not receive treatment and was 
made to clean and wax floors during his time in service his 
pre-existing back condition became worse and led to his post-
service work related injuries.  In an April 2008 statement he 
indicated that he thought the military was partially 
responsible for his current low back condition because he was 
not properly treated during service.  While the veteran may 
believe that the disability was subject to permanent 
aggravation during service, because he is a layperson, his 
beliefs are not competent evidence regarding the significance 
of medical findings or etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
VAOGCPREC 67-90 (noting that whether a disability is 
aggravated by service is a "factual, medical determination 
which must be based upon the evidence of record and sound 
medical judgment").

Since there is clear and unmistakable evidence to rebut both 
the presumption of soundness on entry in service and the 
presumption of aggravation during service, it is not shown 
that the veteran's low back disability was incurred in, or 
aggravated by, service.  Consequently, service connection for 
a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


